Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 21, 2013, with respect to the consolidated financial statements included in the Annual Report of Genie Energy Ltd. (a Delaware corporation) and subsidiaries on Form 10-K for the year ended December31, 2012. We hereby consent to the incorporation by reference of said report in the Registration Statement of Genie Energy Ltd. and Subsidiaries on Form S-8 (File No. 333-177565, effective October27, 2011). /s/ GRANT THORNTON LLP New York, New York March 21, 2013
